Quillian, Chief Judge.
This is an appeal by husband and wife plaintiffs from the grant of summary judgment to the defendant physician in an action for medical malpractice arising from surgery the physician performed on the wife. Held:
The physician presented his own affidavit as an expert that in his treatment of the wife he equaled or exceeded the standard of medical care and treatment practiced by the profession generally. The appellants did not produce a contrary expert medical opinion.
Parker v. Knight, 245 Ga. 782 (267 SE2d 222) and Payne v. Golden, 245 Ga. 784 (267 SE2d 211) dictate affirmance of this case. Those cases held that, if the opposing party does not present expert medical opinion to counter the defendant physician’s expert opinion in a medical malpractice case, the physician is entitled to summary judgment.
We find no merit in appellants’ contention that an exception should be made to the above authorities based on an issue of the credibility of the physician’s expert opinion arising from conflicting statements in the depositions of the wife and the physician concerning the number of times she was seen by the physician post operatively, a subject not material to the issue of negligent surgery.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.